DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent Tassinari  on 03/08/2021.
Amendments to the Claims:

1. An image processing apparatus comprising:
an obtaining unit configured to obtain a fundus image of an eye;
a segmentation unit configured to segment the fundus image into a plurality of partial images;
an identification unit configured to obtain a partial frequency image by performing frequency conversion for each of the plurality of partial images; and
an information acquisition unit configured to acquire image quality information indicating an image quality of the fundus image based on at least one of the following:
 structure,
wherein the information acquisition unit further is configured to acquire information about photoreceptor cells in each of the plurality of partial images.

3. (Canceled)

4. The image processing apparatus according to claim 1being information about the photoreceptor cells in each of the plurality of partial images.

5. The image processing apparatus according to claim 1, wherein the acquired information includes at least one of the following: information of an imaging state of the photoreceptor cells of the fundus image and/or  the photoreceptor cells of the fundus image.

6. The image processing apparatus according to claim 5, further comprising an output unit configured to output the information of the imaging state of the photoreceptor cells of the fundus image and/or the distribution information of the photoreceptor cells of the fundus image.

7. The image processing apparatus according to claim 6, wherein the output unit is configured to cause a display unit to display the fundus image and the information indicating the imaging state of the photoreceptor cells of the fundus image.

8. The image processing apparatus according to claim 7, wherein the information acquisition unit extracts the peak intensity value of the ring structure of the partial frequency image as the information indicating the imaging state of the photoreceptor cells of the fundus image.

10. The image processing apparatus according to claim 1, wherein the fundus image of the eye is an image of the fundus of the eye obtained by focusing on a predetermined depth position of the fundus of the eye by a fundus imaging apparatus configured to correct an aberration by an aberration measurement unit and an adaptive optical system.

11. An image processing method for an image processing apparatus, the image processing method comprising:
obtaining a fundus image of an eye;
segmenting the fundus image into a plurality of partial images;
obtaining a partial frequency image by performing frequency conversion for each of the plurality of partial images; and
 image quality information indicating an image quality of the fundus image based on at least one of the following: 
an intensity value of a peak of a ring structure of the partial frequency image, a sharpness value that indicates a peak status of the ring structure, a position of the peak intensity value in the ring structure, a peak status and a position of a disk structure of the partial frequency image, and a peak intensity value in the disk structure,
wherein acquiring further includes acquiring information about photoreceptor cells in each of the plurality of partial images.

12. (Canceled)
NEW CLAIMS
13. (New) The image processing method according to claim 11, wherein, in a case where information is acquired, acquiring includes extracting a blood vessel based on the acquired information.

14. (New) The image processing method according to claim 11, wherein acquiring includes extracting a blood vessel based on the acquire information being information about the photoreceptor cells in each of the plurality of partial images.

15. (New) The image processing method according to claim 11, wherein the acquired information includes at least one of the following: information of an imaging state of photoreceptor cells of the fundus image and/or distribution information of the photoreceptor cells of the fundus image.

16. (New) The image processing method according to claim 15, further comprising outputting the information of the imaging state of the photoreceptor cells of the fundus image and/or the distribution information of the photoreceptor cells of the fundus image.

17. (New) The image processing method according to claim 16, wherein outputting includes causing a display unit to display the fundus image and the information indicating the imaging state of the photoreceptor cells of the fundus image.

18. (New) The image processing method according to claim 17, wherein acquiring includes extracting the peak intensity value of the ring structure of the partial frequency image as the information indicating the imaging state of the photoreceptor cells of the fundus image.

19. (New) The image processing method according to claim 16, wherein outputting includes causing a display unit to display the partial frequency image and/or the fundus image.

20. (New) The image processing method according to claim 11, wherein the fundus image of the eye is an image of the fundus of the eye obtained by focusing on a predetermined depth position of the fundus of the eye by a fundus imaging apparatus 

21. (New) A non-transitory computer-readable storage medium storing a program to cause a computer to perform an image processing method for an image processing apparatus, the image processing method comprising:
obtaining a fundus image of an eye;
segmenting the fundus image into a plurality of partial images;
obtaining a partial frequency image by performing frequency conversion for each of the plurality of partial images; and
acquiring image quality information indicating an image quality of the fundus image based on at least one of the following: 
an intensity value of a peak of a ring structure of the partial frequency image, a sharpness value that indicates a peak status of the ring structure, a position of the peak intensity value in the ring structure, a peak status and a position of a disk structure of the partial frequency image, and a peak intensity value in the disk structure,
wherein acquiring further includes acquiring information about photoreceptor cells in each of the plurality of partial images.

Allowable Subject Matter
3.	Claims 1-2, 4-11 and 13-21 are allowed over prior art of record, applicant and examiner’s amendments.

Reasons for Allowance
The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 11 and 21, for example: segmenting fundus image of an eye into a plurality of partial images; obtaining a partial frequency image by performing frequency conversion; acquiring image quality information indicating an image quality of the fundus image based on an intensity value of a peak or a sharpness value or a position of the peak intensity value of a ring structure , a peak status and a position or a peak intensity value in the disk structure; and acquiring information about photoreceptor cells in each of the plurality of partial images.

5.	The references of the Prior Art of record and considered pertinent to the applicant's disclosure and/or the court cases cited in MPEP 21066 and to the examiner’s knowledge does not establish expressly or interpretively additional elements as well-understood, routine, and conventional, at least to the skilled artisan, the instant invention regarding: addition elements in amended claim 1, such as “an obtaining unit”; a segmentation unit”; “an identification unit”; “an information acquisition unit”,  and 
In view of the above reasoning, claims 1 and 11 are deemed patentable over the prior art.

6.	Claims 1, 11 and 21 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan, the instant invention regarding the information of the imaging state which is displayed, there is the image quality index value of the planar image of the fundus of the eye where the photoreceptor cells have been captured, and information asking the user to perform operation to improve the imaging state.  Further, a frequency image including the information of the imaging state can be displayed together with the image of the fundus of the eye.
Claims 2, 4-10 and 13-20, which depend from either claim 1 or 11, are allowed.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on Monday-Friday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 11, 2021